Citation Nr: 1611206	
Decision Date: 03/21/16    Archive Date: 03/29/16

DOCKET NO.  12-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for folliculitis, claimed as a chronic staph infection. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty in the Marine Corps from October 1975 to September 1979, and from July 1980 to July 1984.  Thereafter, the Veteran served in the Army National Guard from October 10, 2001 to June 30, 2002.  The Veteran then served in the Army from February 10, 2003 to June 4, 2003 and from April 2006 to September 2007.  This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office in Houston, Texas. 

In January 2016, the Veteran testified at a video conference hearing at the San Antonio, Texas RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  

In the September 2008 rating decision, the RO denied the Veteran's claim of service connection for folliculitis and post-traumatic stress disorder (PTSD).  Thereafter, in September 2009, the Veteran filed a notice of disagreement (NOD) as to the denial of entitlement to service connection for both folliculitis and PTSD.  Subsequently the RO issued an August 2012 statement of the case (SOC) continuing the denial of service connection for folliculitis and PTSD.  The Veteran filed his substantive appeal in August 2012 as to the denial of both service connection claims.  In response to the August 2012 substantive appeal, the RO issued an August 2015 rating decision granted the Veteran's claim of service connection for PTSD with an evaluation of 10 percent effecetive September 28, 2007.  The RO also issued an August 2015 supplemental SOC continuing the denial of service connection for folliculitis.  

Following the issuance of the August 2015 supplemental SOC, the Veteran filed a document entitled "Statement in Support of Claim" in which he stated that "I do disagree with the rating and believe this condition should be rated higher."  While this statement was not explicitly identified as a NOD, the RO should interpret any communication from a Veteran which "can be reasonably construed as disagreement with [a] determination and a desire for appellate review" as a NOD, thereby triggering further appellate procedure.  38 C.F.R. § 20.201 (2015); see also Gallegos v. Principi, 283 F.3d 1309, 1313-1315 (Fed. Cir. 2002).  The Veteran's August 2015 statement addressed the August 2015 rating decision and plainly stated that he did not agree with RO's initial rating for hios service-connected PTSD and wanted a higher rating.  Thus, the Board concludes that the Veteran's August 2015 statement was a NOD and that the RO is obligated to provide the Veteran with a SOC as to the Veteran's disagreement with the disability rating assigned to his service-connected PTSD. 

The RO certified the Veteran's appeal of the denial of his service connection claim for folliculitis to the Board in a document dated in October 2015.  It appears that the RO is still adjudicating the Veteran's NOD as to the initial disability rating for his service-connected PTSD.  Under these circumstances, the Board finds that it does not have jurisdiction over the request for a higher initial rating for the Veteran's service-connected PTSD, and as such it will not adjudicate that issue at this time. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, before the Board makes a determination as to the Veteran's entitlement to service connection for folliculitis, further development of the record is necessary.  Specifically, the Veteran, during the Janaury 2016 hearing, raised the possibility that he has scars on his body that are residuals of his contraction of and treatment for a staph infection while in service.  A VA medical examination is needed which evaluates the nature and etiology of the Veteran's residual scars from an in-service staph infection. 

As part of its obligations pursuant to 38 U.S.C.A. § 5103A, VA has a duty to conduct medical inquiry in the form of VA examination to substantiate a claim of service connection.  This duty is not triggered, however, unless the evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service connected disability.  38 C.F.R. § 3.159(c)(4).  The third prong of 38 C.F.R. § 3.159(c)(4), requiring only that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

During the January 2016 hearing, the Veteran was asked to discuss the history of his symptoms of chronic staph infection.  He stated that he contracted the staph infection from a port-o-john that he used while serving overseas and that it was treated while in the service.  Hearing Testimony, 4.  According to the Veteran, he has not had an outbreak of his staph infection since 2007 while still in service.  Hearing Testimony, 5.  When asked whether he experienced any residuals of his staph infection, he informed the undersigned veterans law judge that he had a scar.  Id. 

A review of the Veteran's service treatment records contained in the claims file reveals that the Veteran first complained of a dermatological condition in November 2006.  An outpatient record also dated in November 2006 indicates that the condition was diagnosed as a staph infection. 

The Veteran was afforded a VA examination in May 2008 for the purpose of evaluating the nature and etiology of his various skin conditions, other than scars.  After a review of the claims file and an in-person examination, the examiner established the Veteran's diagnoses as inactive folliculitis and seborrheic dermatitis.  She also noted that scarring and disfigurement were not present, and that zero percent of the entire body was affected by his inactive folliculitis. 

Although the May 2008 examination discounted the existence of scars as related to the Veteran's chronic staph infection, the Board still finds that the Veteran's testimony regarding the presence of scarring related to his staph infection satisfies the low evidentiary threshold under McClendon, as he clearly has raised the possibility that he experienced scarring as a residual of his in-service condition and its treatment.  The Board also notes that the Veteran's last VA examination regarding his skin conditions occurred nearly eight years ago.  It is therefore necessary to schedule the Veteran for a VA examination in order to have a VA examiner provide an opinion as to the nature and etiology of any scars that the Veteran asserts are related to his chronic staph infection, and determine whether the scars were caused by an in-service injury or disease or are otherwise attributable to service. 

Accordingly, the case is REMANDED for the following action:

1. Schedule theVeteran for a VA examination for the
purpose of obtaining an opinion regarding the nature and etiology of the scars related to his folliculitis, characterized as a chronic staph infection.  The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions relating to any residuals of a chronic staph infection, to include scarring.  

While a thorough review of the entire claims file should be completed, the examiner should ensure careful review of the Veteran's testimony at the Janaury 2016 hearing, during which the Veteran stated that he had a scar that was a residual of his chronic staph infection.  In addition, the examiner should review the May 2008 VA examination and the examiner's notation that the Veteran had no scars related to his folliculitis. 
All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner is requested to furnish an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran has scars that are a residual of a staph infection that began in or are otherwise attributable to his active duty service.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  In answering the questions posed above, the examiner is advised that the Veteran is competent to report his symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts), or by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the necessary knowledge or training. 

2.  After completion of the foregoing, readjudicate the
claim.  If any benefit sought on appeal remains denied, furnish the appellant with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




